Citation Nr: 0937331	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) prior to March 6, 2006.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period beginning March 6, 2006.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for PTSD and assigned a noncompensable rating 
effective from February 3, 2003.  A June 2005 rating decision 
granted an increased 10 percent rating effective from 
February 3, 2003, and a June 2007 rating decision granted an 
increased 30 percent rating effective from March 6, 2006.  
The Board remanded the case for additional development in 
February 2007, December 2007, and August 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to March 6, 2006, PTSD is manifested by no more 
than an occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, with symptoms controlled by continuous 
medication.

3.  For the period beginning March 6, 2006, PTSD is 
manifested by an occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
difficulty in understanding complex commands, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD prior to March 6, 2006, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for an increased 50 percent rating, but no 
higher, for PTSD for the period beginning March 6, 2006, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran as to 
his initial service connection claim in a March 2003 letter 
from the RO.  He was provided additional VCAA notices in 
March 2007, April 2007, and December 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2007.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

The Court has held that Global Assessment of Functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 
70 ?-? 
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) prior to March 6, 2006.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period beginning March 6, 2006.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for PTSD and assigned a noncompensable rating 
effective from February 3, 2003.  A June 2005 rating decision 
granted an increased 10 percent rating effective from 
February 3, 2003, and a June 2007 rating decision granted an 
increased 30 percent rating effective from March 6, 2006.  
The Board remanded the case for additional development in 
February 2007, December 2007, and August 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to March 6, 2006, PTSD is manifested by no more 
than an occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, with symptoms controlled by continuous 
medication.

3.  For the period beginning March 6, 2006, PTSD is 
manifested by an occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
difficulty in understanding complex commands, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD prior to March 6, 2006, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for an increased 50 percent rating, but no 
higher, for PTSD for the period beginning March 6, 2006, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran as to 
his initial service connection claim in a March 2003 letter 
from the RO.  He was provided additional VCAA notices in 
March 2007, April 2007, and December 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2007.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

The Court has held that Global Assessment of Functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 
70 ?-? 
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background and Analysis

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a psychiatric disorder.  
In his February 1966 report of medical history the Veteran 
indicated a history of depression or excess worry, but the 
examiner noted that he stated his worries were over with his 
pending separation from service.  Records show he served as a 
medical specialist with service in the Republic of Vietnam 
from August 1965 to February 1966.

On VA initial PTSD examination in June 2003, the Veteran 
reported that after service, he experienced marital (divorce) 
and employment (seven jobs) problems and had daily intrusive 
recollections of traumatic events.  He denied any prior 
mental treatment and stated he had been employed as a pastor 
for the prior 18 years.  He complained of continuing 
nightmares, sleep disturbances, emotional numbing, 
hypervigilance, and avoidance of stressor stimuli.  The 
examiner noted it seemed that the Veteran's post-military 
stressors and consequences had been mild to moderate.  He was 
able to conduct himself in an appropriate manner, he was 
responsible for his congregation, and was able to care for 
his personal needs.  He was appropriately dressed and groomed 
and his hygiene was adequate.  There was no evidence of 
abnormal psychomotor activity.  His speech was spontaneous 
with a normal rate, volume, and tone.  Mood was mildly 
depressed and anxious.  His affect was mildly constricted, 
but appropriate to thought content and mood.  He denied 
suicidal or homicidal ideation, intention, or plan.  There 
were no present delusions or hallucinations and no obsessive 
or ritualistic behavior was detected.  He was fully oriented 
to person, place, time, and purpose.  His attention and 
concentration were normal and his judgment and insight were 
adequate.  The examiner provided an Axis I diagnosis of 
chronic, delayed, mild PTSD.  A GAF score of 70 was assigned 
and in summary the examiner noted mild transient 
symptomatology.

In his June 2005 VA Form 9 the Veteran asserted that a 30 
percent disability rating was warranted.  He reported he 
experienced chronic sleep impairment, anxiety, and a mild 
memory loss.  

In a June 2005 statement, the Veteran's private physician 
stated that he had been treating the Veteran with medication 
for chronic sleep impairment since February 2004.  He did not 
attribute the sleep problems to any particular source.  

VA treatment records show that on March 6, 2006, the Veteran 
reported to establish primary medical care.  A PTSD screen 
was positive and he was referred for mental health treatment.  
At his May 8, 2006, psychosocial assessment he complained of 
sleeping only three to four hours per night, of having a lack 
of concentration, of being overly cautious, and of having 
nightmares.  He reported he had been married for 15 years and 
that he had been employed by his church for the past 11 
years.  A mental status examination revealed he was oriented 
times three with appropriate grooming.  His speech was normal 
in rate and rhythm.  His mood was euthymic.  There were no 
hallucinations or delusions and his thought processes were 
normal and coherent.  There was no suicidal or violent 
ideation.  His insight and judgment were good and his memory 
was intact.  An Axis I diagnosis of chronic PTSD was provided 
with a GAF score of 60.  A May 8, 2006, report by a VA 
psychiatrist, noted that the Veteran's speech was soft and 
slow, that his affect was constricted, and that his mood was 
mildly depressed.  His thought processes were logical and 
goal directed.  There was no audio or visual hallucination or 
suicidal or homicidal ideation.  He was alert and oriented 
times three.  His recent and remote memory was grossly intact 
and his insight and judgment were good.  The examiner 
provided an Axis I diagnosis of PTSD and assigned a GAF score 
of 45.  Similar findings were reported in notes dated in June 
and July 2006.  

In a September 2006 treatment report, the VA psychiatrist 
noted the Veteran's nightmares were better with medication.  
On mental status evaluation his affect was less constricted 
and his mood was less depressed.  The Axis I diagnosis of 
PTSD and the assigned GAF score of 45 were continued without 
additional comment.  In a November 2006 note she assigned a 
GAF score of 60 and reported that the Veteran's affect was 
constricted and that his mood was somewhat depressed.  A 
March 2007 note revealed his affect was constricted and his 
mood was anxious.  It was noted he was quite upset by his 
nightmares and his medication was increased.  Diagnoses of 
PTSD and GAF scores of 60 were continued in March 2007 and 
April 2007.  

On VA examination in June 2007 the Veteran complained of re-
experiencing symptoms at least three times per week with 
increasing frequency and severity.  He stated that since his 
last examination he was experiencing more dreams related to 
Vietnam and was avoiding the stimuli associated with trauma.  
He complained of hyper-arousal symptoms including chronic 
trouble sleeping, irritability, social isolation, difficulty 
concentrating, and accelerated startle response.  He reported 
attending monthly therapy and taking medication daily.  It 
was noted that the Veteran was becoming more socially 
isolated and that he was not presently working.  

The examiner noted the veteran was appropriately dressed, 
adequately groomed, and maintained good personal hygiene.  
His speech was spontaneous with normal rate, volume, and 
tone.  He made good eye contact with the examiner.  There was 
no evidence of hallucinations or delusions or phobic or 
ritualistic behavior.  His mood was moderately anxious with 
depressive features.  Suicidal and homicidal ideations, 
intentions, and plans were denied.  His affect was 
appropriate to thought content and mood.  His thought 
processes were logical, coherent, and goal oriented.  His 
cognitive functions were normal and he was well oriented to 
time, place, purpose, and person.  There were no deficiencies 
of cognition or memory, but his concentration and attention 
were mildly impaired.  Insight and judgment were well 
preserved.  An Axis I diagnosis of PTSD was provided with a 
GAF score of 67.  The examiner stated that the Veteran's 
frequency and severity of symptoms had gotten worse since his 
last VA examination, but provided no additional comments.

VA treatment records dated subsequently in June 2007 by a VA 
psychiatrist noted the Veteran reported his anxiety level had 
risen since his nephew shipped out for Iraq and that he had 
nightmares and was sleeping only five hours per night.  A 
mental status evaluation revealed his speech was normal in 
rate and tone.  His affect was constricted and his mood was 
anxious.  His thought processes were logical and goal 
oriented.  There was no audio or visual hallucination or 
suicidal or homicidal ideation.  His cognition was grossly 
intact and his insight and judgment were good.  The examiner 
provided an Axis I diagnosis of PTSD and assigned a GAF score 
of 55.  Similar findings were noted in August 2007, with a 
GAF score of 50.  

A September 2007 report noted he stated he was having 
increased depression and nightmares.  Mental status 
evaluation revealed his speech was normal in rate and tone.  
His affect was constricted and his mood was depressed.  His 
thought processes were logical and goal oriented.  There was 
no audio or visual hallucination or suicidal or homicidal 
ideation.  His cognition was grossly intact and his insight 
and judgment were good.  The examiner provided an Axis I 
diagnosis of PTSD and assigned a GAF score of 50.  Similar 
findings were noted by reports from Dr. S.J.B. dated in 
November 2007, January 2008, May 2008, October 2008, December 
2008, and June 2009.

On VA PTSD examination in February 2008, the examiner noted 
the Veteran stated his PTSD symptoms had worsened in 
frequency and severity and that his capacity to adjust 
socially and occupationally had worsened.  He complained of 
continued intrusive recollection of events, dreams related to 
Vietnam, avoidance of stimuli associated with trauma, 
irritability, and a tendency for social isolation.  The signs 
and symptoms were daily in frequency.  He stated he was 
presently working part-time in ministry with a very flexible 
schedule.  He described being more socially isolated.  The 
examiner noted the Veteran's behavior was appropriate and 
that he was casually dressed, appropriately groomed, and 
maintained good personal hygiene.  His psychomotor movements 
were slow.  His speech was spontaneous with normal rate, 
volume, and tone.  There was no evidence of hallucinations or 
delusions and no phobic or ritualistic behaviors.  His mood 
was moderately anxious.  His affect was appropriate to 
thought content and mood.  Thought content was devoid of 
suicidal or homicidal ideations, intentions, or plans.  His 
thought processes were logical, coherent, and goal oriented.  
His cognitive functions were impaired to a moderate extent in 
the areas of concentration and attention, but he was fully 
oriented to person, place, time, and purpose.  It was noted 
he did not have problems with abstractions and that his 
complaints of memory problems were linked to his 
concentration difficulties.  There were no weakness of memory 
or cognition upon examination.  Insight and judgment were 
well preserved.  An Axis I diagnosis of PTSD was provided and 
a GAF score of 53 was assigned.  The examiner noted that the 
Veteran could perform simple assignments in his part-time 
job, but that there was a clear decompensation or 
deterioration of his functioning since his last examination.  
His PTSD symptoms were considered to have resulted in reduced 
reliability and productivity.  It was noted that he could not 
perform detailed or complex assignments, but that he did not 
have memory problems.

On VA PTSD examination in October 2008 the examiner noted the 
Veteran complained of daily signs and symptoms of PTSD that 
were moderately high in severity.  He stated his capacity to 
adjust socially and occupationally continued to be poor and 
that while he continued to work part-time his attendance was 
irregular due to stress.  Dr. J.T. noted he was casually 
dressed and appropriately groomed.  His psychomotor movements 
were normal.  His speech was spontaneous with normal rate, 
volume, and tone.  There was no evidence of hallucinations or 
delusions and no evidence of obsessions, compulsions, or 
phobias.  His mood was moderately anxious and depressed.  His 
affect was appropriate to thought content and mood.  Thought 
content was devoid of suicidal or homicidal ideations, 
intentions, or plans.  His thought processes were logical, 
coherent, and goal oriented.  His cognitive functions were 
adequate and he was well oriented to person, place, time, and 
purpose.  It was noted he did not have problems with 
abstractions and that his complaints of memory problems were 
linked to his concentration difficulties.  There were no 
deficiencies of memory or cognition.  Concentration and 
attention were mildly impaired.  His insight and judgment 
were adequate.  An Axis I diagnosis of PTSD was provided and 
a GAF score of 55 was assigned.  

On VA PTSD examination in January 2009, the VA board-
certified psychiatrist, noted the Veteran complained of 
sleeping only two to five hours per night with nightmares 
several times per week.  He also complained of some memory 
loss and stated he had forgotten to shave the morning of the 
examination.  It was noted he did not describe flashbacks or 
general irritability.  The Veteran reported he saw his 
psychiatrist monthly or every other month and that he took 
antidepressant medication.  He stated that there were times 
he wanted to be isolated from others and that when he felt 
depressed he might not go to work.  A mental status 
evaluation revealed he was behaviorally appropriate during 
the interview and that his affect was mildly depressed.  He 
did not appear to be anxious.  He was not suicidal or 
homicidal.  There was no obvious loosening of thought, 
mutism, autistic thinking, or preoccupations.  There was no 
evidence of hallucinations or delusions.  He was oriented to 
time, place, person, and situation.  His memory for remote, 
recent, and immediate events was grossly intact.  
Intelligence was above average.  An Axis I diagnosis of 
chronic PTSD was provided and a GAF score of 56 was assigned.  
It was noted that the Veteran was able to ambulate and 
function independently, was able to work part-time, and was 
able to go out for recreation which suggested a slightly 
higher level of functioning than was noted in his records.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected PTSD prior to March 6, 2006, is 
manifested by no more than an occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, with symptoms 
controlled by continuous medication.  There is no evidence of 
inpatient or outpatient treatment for PTSD prior to March 
2006.  The June 2003 VA examination findings indicate no more 
than mild transient PTSD symptoms.  Therefore, entitlement to 
a rating in excess of 10 percent for PTSD prior to March 6, 
2006, is not warranted.

The Board finds, however, that the Veteran's PTSD for the 
period beginning March 6, 2006, is manifested by an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as difficulty in 
understanding complex commands, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  Although the 
evidence of record includes GAF scores of 45 and 50 which are 
indicative of serious symptoms, no additional comments 
associated with those assigned scores were provided nor were 
the PTSD symptoms described in those reports indicative of 
the symptoms identified on the GAF Scale.  In fact, there is 
no evidence of symptoms such as suicidal ideation, severe 
obsessional rituals, or frequent shoplifting nor evidence 
indicating he has no friends or is unable to keep a job.  The 
Board finds that the overall evidence of record demonstrates 
no more than moderate symptoms of PTSD as noted by the 
January 2009 VA examiner's findings and the assigned GAF 
score of 56.  

There is no probative evidence of a more severe disability 
with occupational and social impairment and deficiencies in 
most areas due to suicidal ideation, obsessional rituals 
which interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  Nor is the overall 
evidence of record indicative of a total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  Therefore, the Board finds that an 
increased 50 percent rating, but no higher, for PTSD 
effective from March 6, 2006, is warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the evidence indicates the 
Veteran is no longer working full-time, the Board finds the 
overall evidence of record is not indicative of a marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for PTSD 
prior to March 6, 2006, is denied.

Entitlement to an increased 50 percent rating, but no higher, 
for PTSD for the period beginning March 6, 2006, is allowed, 
subject to the regulations governing the payment of monetary 
awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


